Citation Nr: 0934720	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-24 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hearing loss.

2.  Entitlement to an effective date prior to September 29, 
2006, for service connection for tinnitus.

3.  Entitlement to an effective date prior to May 23, 2007, 
for service connection for peripheral neuropathy, right lower 
extremity, with an evaluation of 40 percent.

4.  Entitlement to an effective date prior to May 23, 2007, 
for service connection for peripheral neuropathy, left lower 
extremity, with an evaluation of 40 percent.

5.  Entitlement to an evaluation for service-connected 
degenerative disc and joint disease of the lumbar spine 
(lower back disability) in excess of 10 percent for the 
period prior to March 14, 2008, and an evaluation in excess 
of 20 percent for the period from March 14, 2008, forward. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1942 to September 
1945.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from ratings decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Veteran was provided with a Travel Board hearing on the 
issues pertaining to his service-connected hearing loss, 
tinnitus, and lower back disability on February 2009.  These 
three issues were the only issues that had been perfected for 
appeal at that time.  The Board notes that the Veteran's 
grandson, B.F., was present at the hearing but did not 
testify.  

After the hearing, in March 2009, VA received a statement 
from the Veteran indicating disagreement with the RO's most 
recent determination as to the effective date for service 
connection for peripheral neuropathy of the right and left 
lower extremities.  As this communication was received within 
a year after the initial unfavorable rating decision on such 
claims was issued in June 2008, it has been interpreted as a 
timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2008).  The Veteran has expressed his arguments 
concerning such issues at the February 2009 hearing.  
Therefore, the issues of entitlement to an effective date 
prior to May 23, 2007, for service connection for peripheral 
neuropathy of the right and left lower extremities, with an 
evaluation of 40 percent each, are properly before the Board.  

The Board notes that the Veteran had several other claims 
pending during the period of this appeal.  However, those 
claims have not been appealed.  As such, the issues currently 
before the Board are accurately stated above.

As a final preliminary matter, the Board notes that the 
Veteran has indicated that he also has pain in the neck and 
upper back which he believes is due to service.  See May 2008 
letter.  However, as the Veteran is only service connected 
for the lower back, such evidence is irrelevant to the issues 
on appeal.  If the Veteran wishes to be compensated for such 
conditions, he may file an application with his local RO.

The issue of entitlement to a compensable evaluation for 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received no communication from the Veteran or his 
representative that constitutes a formal claim or may be 
construed as an informal claim for service connection for 
tinnitus prior to September 29, 2006.

2.  VA received a communication from the Veteran that may be 
construed as an informal claim for service connection for 
peripheral neuropathy of the right and left lower 
extremities, associated with his lower back disability, on 
February 28, 2005.  

3.  Resolving all reasonable doubt in the Veteran's favor, he 
had peripheral neuropathy in the right and left lower 
extremities, associated with his service-connected lower back 
disability, at the time his claim for service connection for 
such disabilities was received.

4.  For the period prior to March 8, 2007, the Veteran's 
lower back disability was manifested by pain in the lower 
back and lower extremities and neurological abnormalities in 
the lower extremities; with no objective evidence of limited 
range of motion, ankylosis of the thoracolumbar or entire 
spine, or additional limitation of motion of the lumbar spine 
due to pain, fatigue, weakness, or lack of endurance.

5.  Resolving all reasonable doubt in the Veteran's favor, 
for the period from March 8, 2007, through March 14, 2008, 
the Veteran's lower back disability was manifested by pain in 
the lower back and lower extremities, forward flexion of the 
lumbar spine limited to 80 degrees and a combined range of 
motion of 155 degrees associated with pain, flattening of the 
lumbosacral spine, postural abnormality, abnormal spinal 
contour including mild rotary scoliosis, abnormal gait, and 
neurological abnormalities in both lower extremities; with no 
objective evidence of ankylosis of the thoracolumbar or 
entire spine, or additional limitation of motion of the 
lumbar spine due to pain, fatigue, weakness, or lack of 
endurance.

6.  For the period beginning March 14, 2008, the Veteran's 
lower back disability was manifested by pain in the lower 
back and lower extremities, forward flexion of the lumbar 
spine limited to 60 degrees, a combined range of motion of 
100 degrees, fixed forward flexion when standing, tenderness 
in the lower spine, abnormal gait, and neurological 
abnormalities in both lower extremities; with no objective 
evidence of muscle spasm, guarding, ankylosis of the 
thoracolumbar or entire spine, or additional limitation of 
motion of the lumbar spine due to pain, fatigue, weakness, or 
lack of endurance.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 29, 
2006, for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 
(2008).

2.  The criteria for an effective date of February 28, 2005, 
for service connection for peripheral neuropathy, right lower 
extremity, with an evaluation of 40 percent, have been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 
(2008).

3.  The criteria for an effective date of February 28, 2005, 
for service connection for peripheral neuropathy, left lower 
extremity, with an evaluation of 40 percent, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).

4.  The criteria for a rating of 20 percent, but no higher, 
for a lower back disability have been met for the period 
beginning March 8, 2007, but not prior to that date.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5243, General Rating Formula for 
Diseases and Injuries of the Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  In such cases, the 
intended purpose of the VCAA notice has been fulfilled and no 
additional notice is required as to downstream issues, 
including the effective date and disability evaluation.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears 
the burden of demonstrating prejudice from defective VCAA 
notice with respect to downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Here, the issues on appeal arise from the Veteran's 
disagreement with the effective dates and disability 
evaluations assigned following the grant of service 
connection for his tinnitus, lower back disability, and 
peripheral neuropathy in the right and left lower 
extremities, associated with his lower back disability.  The 
Veteran has not alleged any prejudice as a result of any 
possible defects in the notice that he was provided.  As 
such, no further notice is required to comply with the VCAA 
and implementing regulations.  

Concerning the duty to assist, the Veteran's private 
treatment records have been obtained and considered.  He has 
not indicated, and the record does not otherwise reflect, 
that any outstanding medical records exist that are necessary 
for a fair adjudication of his claims.  The Board notes that 
the Veteran indicated in April 2005 that he had been treated 
for a back disorder from the 1940s through 2004 by Dr. 
Robinson, who has retired.  Although Dr. Robinson's records 
are not in the claims file, the Board finds that the private 
treatment records currently of record are sufficient to 
establish the nature of the Veteran's disabilities during the 
relevant period for this appeal, or from February 2005 
forward.  As such, the Veteran has not been prejudiced by the 
absence of Dr. Robinson's records.

The Veteran was also provided with VA examinations in March 
2007 and March 2008 concerning his lower back disability, 
including the neurological manifestations of such disability.  
The Board notes that the Veteran has argued that these VA 
examinations are inadequate for rating purposes.  
Specifically, he asserts that the examinations are inadequate 
because they were performed by a nurse practitioner, as 
opposed to a neurologist.  He further asserts that the 
examiners did not scientifically measure range of motion and 
did not question him about several items listed in the 
report, such as flare-ups and voiding dysfunction.  See, 
e.g., May 2007 notice of disagreement; May 2008 letter; July 
2008 notice of disagreement.  

Upon review of the March 2007 and March 2008 VA examiners' 
reports, the Board finds that such examinations are adequate 
for rating purposes.  Contrary to the Veteran's assertions, 
the fact that the examinations were conducted by a nurse 
practitioner does not, in and of itself, render them 
unreliable.  There is no indication in the reports that the 
examiners failed to properly address any of the criteria set 
forth in the VA schedule for rating disabilities, as 
discussed below.  Moreover, to the extent that the Veteran's 
complaints are meritorious, he has provided a detailed 
description of the observable effects of his lower back 
disability.  Additionally, the Veteran's private treatment 
records dated through March 2008 have been obtained and 
associated with the claims file.  Accordingly, the Board 
finds that the medical evidence of record is sufficient to 
decide the Veteran's claims as to his lower back disability 
and associated peripheral neuropathy of the right and left 
lower extremities.  As such, another VA examination is 
unnecessary.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist 
the Veteran in accordance with the VCAA at every stage in 
this case, at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by the Board 
proceeding to the merits of his claims.



II. Analysis

Earlier Effective Date

The Veteran argues that he is entitled to an earlier 
effective date for service connection for tinnitus and for 
service connection for peripheral neuropathy of the right and 
left lower extremities, with an evaluation of 40 percent 
each.  Such disabilities currently have effective dates of 
September 29, 2006, and May 23, 2007, respectively.  The 
Veteran asserts that the evidence of record warrants an 
effective date of February 28, 2005, for each of these 
disabilities.

The effective date of an evaluation and award based on an 
original claim or a claim for an increased evaluation is the 
date the claim is received or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  For an increased rating claim, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  In 
all cases, the effective shall be fixed in accordance with 
the facts found, but it shall not be earlier than the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a).

An application for VA compensation must generally be a 
specific claim in the form prescribed by the VA Secretary, 
i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  However, any communication or action received 
from the claimant or certain specified individuals on the 
claimant's behalf which indicates an intent to apply for one 
or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155(a).  Such informal claim must identify the 
benefit sought.  Id.

In the instant case, the Veteran filed a formal claim (VA 
Form 21-526) on February 28, 2005, seeking VA compensation 
for "back problems," among other conditions not relevant to 
this appeal.  Together with this formal claim, the Veteran 
submitted a February 23, 2005 statement indicating that he 
had suffered from back and leg pains since falling from an 
airplane in service.  He stated that these conditions had 
steadily worsened over time, resulting in his current 
disabilities.  The Veteran later submitted a statement 
indicating that he also had hearing loss which he attributed 
to service, but he did not mention tinnitus or any symptoms 
thereof at that time.  Rather, the Veteran first mentioned 
tinnitus in a September 2006 statement in which he requested 
service connection for such condition.

The Veteran contends that he is entitled to an effective date 
of February 28, 2005, for service connection for tinnitus 
because the RO granted service connection for hearing loss as 
of such date and his tinnitus is related to his hearing loss.  
The Veteran acknowledges that he did not file a specific 
claim for tinnitus until September 29, 2006.  However, he 
asserts that an earlier effective date is warranted because 
the medical evidence establishes that his tinnitus was also 
present at the time of his claim for hearing loss.  

While this may be true, the Board is constrained in its 
decision by the applicable statutes and regulations.  Such 
laws clearly state that a claim for VA compensation must 
identify the specific benefit sought and an effective date 
for service connection may be no earlier than the date such 
claim is received.  See 38 U.S.C.A. §§ 5101(a), 5110(a); 
38 C.F.R. §§ 3.151(a), 3.155(a), 3.400.  The effective date 
for a grant of service connection is not assigned based on 
the date the veteran asserts that the disability appeared or 
the date of the earliest medical evidence demonstrating the 
existence of such disability and a causal connection to 
service; rather, the effective date is assigned based on the 
date that the application upon which service connection was 
awarded was received by VA.  Lalonde v. West, 12 Vet. App. 
377, 382-83 (1999).  As the Veteran's first mention of 
tinnitus was in his informal claim received on September 29, 
2006, he is not entitled to an effective date prior to that 
date for service connection for such condition.  Therefore, 
his claim must be denied. 

The Veteran also contends that he is entitled to an effective 
date of February 28, 2005, for his service-connected 
peripheral neuropathy of the right and left lower 
extremities, with an evaluation of 40 percent each.  He 
reasons that his claim for service connection for back 
problems included a claim for associated leg problems.

The Board notes that the RO appears to have interpreted the 
Veteran's February 2005 statement as an informal claim for 
service connection for bilateral leg pain and denied such 
claim in a November 2005 rating decision.  The initial grant 
of service connection for peripheral neuropathy of the right 
and left lower extremities, with a disability rating of 40 
percent each and an effective date of March 14, 2008, was 
based on medical evidence from a VA examination on that date.  
See June 2008 rating decision.  The RO later granted an 
earlier effective date of May 23, 2007, based on medical 
evidence showing such disabilities on that date.  See 
December 2008 statement of the case.

As noted above, the Veteran's February 2005 statement 
referred to leg pains associated with back pain, and such 
statement was received with his formal claim for back 
problems on February 28, 2005.  While a veteran is required 
to specifically identify the benefit sought in his claim for 
compensation, e.g., by describing the symptoms, he is not 
required to refer to a specific medical diagnosis.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although it is 
not necessary to read a claimant's mind to determine the 
benefit sought, a claim should be construed based on the 
reasonable expectations of the non-expert, self-represented 
claimant, including his or her description of the claim and 
symptoms, and the evidence developed in processing that 
claim).  Accordingly, the Board finds that the Veteran's 
February 2005 statement constitutes an informal claim for 
service connection for a bilateral leg disability associated 
with a lower back disability, to include peripheral 
neuropathy in the right and left lower extremities.  As such, 
the Veteran is entitled to an effective date of February 28, 
2005, or the date on which entitlement to service connection 
for such disabilities arose, whichever is the later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran's claims file includes private treatment records 
from several doctors concerning his lower back and leg pains.  
In June 1994, the Veteran's urologist, Dr. Rountree, referred 
him to an orthopedist, Dr. Contreras, due to a history of a 
lumbar disc problem.  Dr. Contreras noted in July 1994 that 
the Veteran had been referred for evaluation of left leg 
weakness and numbness.  The Veteran reported that his leg 
would sometimes give out and that his symptoms waxed and 
waned.  He further reported that he had cramping in both legs 
but that his left leg was the most troublesome.  There were 
objective findings of fairly significant weakness in the left 
leg.  Dr. Contreras diagnosed the Veteran with probable 
lateral recess stenosis or a disc in his lumbar spine.  

In September 2000, the Veteran again sought treatment from 
Dr. Contreras for quite significant left leg and hip pain, 
which had just recently "miraculously" abated.  Dr. 
Contreras noted that he had a 35-year history of back pain.  
There were objective findings of bilateral leg weakness, with 
the left greater than the right.  

The Veteran was also treated by Dr. Stussy for back and leg 
pain; the claims file includes records from August 2004 
through March 2008.  In May 2007, the Veteran reported that 
he had been having back pain in a persistent pattern for 
years and the pain was now increasing.  He described the pain 
as a dull ache in the lower back which radiated to the 
lateral aspect of the right and left legs.  He also 
complained of muscle weakness in the legs.  In a letter later 
that month, Dr. Stussy indicated that he had treated the 
Veteran for quite some time and the Veteran continually 
complained of low back pain which radiated down both legs, as 
well as weakness and an unsteady gait.  Dr. Stussy further 
indicated that physical examination on that date revealed 
diminished deep tendon reflexes, mildly diminished leg 
sensation, and diminished strength with both flexion and 
extension at the knee in the bilateral lower extremities.  
Dr. Stussy opined that such conditions were due to 
significant damage to the lumbar spine.

The Veteran was provided with a VA examination concerning his 
lower back disability, including neurological manifestations, 
in March 2007.  The Veteran reported a history of low back 
pain since service, as well as weakness and numbness in both 
legs, worse on the right than the left.  Physical examination 
revealed good strength in the lower extremities, knee 
reflexes of 2+, and absent ankle reflexes bilaterally.   

At a second VA examination in March 2008, the Veteran 
complained of decreased sensation from below the knees 
downward, chronic weakness of both lower extremities, a numb 
sensation below the knees, and pain in his back.  He reported 
that his low back pain and bilateral leg pain were 
continuous.  Physical examination revealed absent sensations 
from the knees downward and generalized weakness.  The 
examiner opined that the Veteran's neurological symptoms were 
as likely as not equally related to his long-standing 
diabetes and lower back disability.

In addition to medical evidence, the Veteran has submitted 
numerous statements describing his lower back and leg pains.  
As pertinent to his earlier effective date claim, the Veteran 
stated in an August 2005 letter that it was very difficult 
for him to walk without extreme leg pain, which he attributed 
to herniated discs in his back.  

The Veteran has also submitted numerous statements from his 
family and long-time friends indicating that these 
individuals observed the Veteran having severe back pain for 
many years, including since service.  Additionally, in a 
February 2006 letter, a long-time friend indicated that he 
had observed the Veteran being helped to rise from a chair 
and limping as he walked.  He further stated that the Veteran 
had told him that his back and legs bothered him.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that he was entitled to service connection for 
peripheral neuropathy of the right and left lower extremities 
at the time he filed a claim for such disabilities on 
February 28, 2005.  Specifically, the Veteran has 
consistently reported having bilateral leg pain associated 
with his back pain since service, both for purposes of 
treatment and in communications with VA.  He was treated for 
weakness and numbness of the legs associated his lower back 
disability as early as July 1994, and such complaints were 
confirmed by objective findings.  Dr. Stussy indicated in May 
2007 that the Veteran had continuously complained of such 
problems, as well as an unsteady gait, during the course of 
his treatment, which began in August 2004.  Additionally, the 
Veteran's family and friends have indicated that he has had 
back and leg problems for quite some time, including since 
service.  The Board notes that symptomatology of the 
Veteran's peripheral neuropathy of the right and left lower 
extremities appear to be fairly consistent throughout the 
course of the appeal.  

For the foregoing reasons, the Board finds that the Veteran 
is entitled to an effective date of February 28, 2005, for 
service connection for peripheral neuropathy of the right and 
left lower extremities, with an evaluation of 40 percent 
each.

Increased Rating

The Veteran seeks a rating in excess of 10 percent for the 
period prior to March 14, 2008, for his lower back disability 
and a rating in excess of 20 percent for the period 
thereafter.  He contends that he is totally disabled as a 
result of such disability because he has constant back pain 
associated with bilateral leg pain and weakness, as well as 
disruptions of his bladder and bowel function.  He states 
that such conditions severely affect many of his daily 
activities, especially walking and standing, and prevented 
him from being productive in his work as an insurance 
salesman, resulting in his retirement in 2005.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant 
of service connection and assign staged ratings where 
appropriate.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 
(1999).  Staged ratings are appropriate when the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibits 
symptoms that would warrant different ratings during the 
course of the appeal.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505, 509 (2007).

When evaluating musculoskeletal disabilities based on 
limitation of motion, VA must consider granting a higher 
rating in cases where the evidence demonstrates functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, if such factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.10, the basis of a disability evaluation 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  

38 C.F.R. § 4.40 provides that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the veteran's visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

With respect to the joints, 38 C.F.R. § 4.45 provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  In 
particular, inquiry will be directed to whether there is more 
or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.

The diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
DeLuca, 8 Vet. App. 202.

The rating schedule is intended to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) encompasses DCs 5235 through 
5243.  See 38 C.F.R. § 4.71a.  This formula provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, a 10 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Under Note (1), any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under 
appropriate diagnostic codes.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
See also Plate V.

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
as stated in Note (2).  Provided that the examiner supplies 
an explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Under Note (4), each range of motion measurement should be 
rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (IVDS Formula), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The IVDS Formula 
provides that a 10 percent rating is warranted where the 
veteran has incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the last 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS 
Formula.  For purposes of such evaluations, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula, whichever method results in a 
higher evaluation for that segment.  Id. at Note (2).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code or codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be warranted where X-ray 
evidence shows arthritis involving two or more major joints 
or two or more minor joint groups; and a 20 percent rating 
will be warranted where X-ray evidence shows arthritis 
involving two or more major joints or two or more minor joint 
groups with occasional incapacitating exacerbations.  Such 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  Id. at Note (1). 

In this case, the Veteran has indicated that he was treated 
for back pain from the 1940s through 2004 by Dr. Robinson, 
his family physician.  An August 2000 MRI from Dr. Robinson 
revealed posterior lateral herniation at L1-L2 towards the 
left with an extruded fragment, severe spinal stenosis at the 
L3-L4 interspace, and spondylolisthesis and spondylolysis at 
L5-S1.

During the course of this appeal, or since February 2005, the 
Veteran has been treated for his lower back disability by Dr. 
Contreras and Dr. Stussy.  In a February 2005 letter, Dr. 
Contreras opined that the Veteran has lumbar disc disease and 
a significant amount of degenerative arthritis of the lumbar 
spine which would ultimately need surgical intervention.  He 
stated that the Veteran had recently developed increasing 
amounts of back and right hip pain, which made it difficult 
to walk, drive, or stand for a long period of time and 
prevented him from working.

The Veteran was provided with a VA examination concerning his 
lower back disability on March 8, 2007.  The examiner noted a 
prior medical history including Type II diabetes mellitus, 
surgery on the prostate gland, and spinal stenosis and 
spondylosis.  The Veteran reported having continuous, dull 
pain in the lower back with no radiation, which he rated as a 
6 on a scale of 1 to 10.  He denied any incapacitating 
episodes but stated that he took Darvocet for pain with fair 
results.  The Veteran stated that he had weakness and 
numbness in both legs, worse on the right than the left.  He 
denied any bowel or bladder problems but stated that he has 
had erectile dysfunction for several years.  The Veteran 
reported walking with a cane since 2003 and stated that he 
can only walk 50 feet before his legs become tired and weak, 
although he denied any unsteadiness or falls.  He further 
stated that his back pain prevented him from engaging in 
recreational activities and is aggravated by driving more 
than 30 minutes, walking, bending, and lifting.  He reported 
that he retired from insurance sales in 2005.  

Physical examination revealed flattening of the lumbosacral 
spine and a postural abnormality.  Range of motion testing 
revealed forward flexion of the lumbar spine limited to 80 
degrees, extension to 15 degrees, lateral flexion to 15 
degrees on the right and left, and rotation to 15 degrees on 
the right and left.  The Veteran exhibited pain throughout 
the range of motion testing, but there was no objective 
evidence of additional limitation due to pain, fatigue, 
weakness, or lack of endurance upon repetitive movement.  
Neurological testing of the lower extremities revealed no 
muscle atrophy, good strength, knee reflexors at 2+, absent 
ankle reflexors, and normal straight-leg raising bilaterally.  
The Veteran could rise on his heels and toes without 
difficulty.  An X-ray revealed spondylolisthesis of the last 
lumbosacral segment, mild retrolisthesis of L3 on L4, 
moderate to marked degenerative disc space narrowing, 
spondylosis of the lumbar lumbosacral spine, and mild rotary 
scoliosis.  The Veteran was diagnosed with spondylosis and 
spinal stenosis, as well as spondylolisthesis and 
retrolisthesis of the lumbar spine.

In May 2007, the Veteran reported to Dr. Stussy that his back 
pain had occurred in a persistent pattern for years and had 
recently increased.  He described a dull ache in the lower 
back which radiated to the lateral aspect of the right and 
left lower extremities.  After reviewing the August 2000 MRI, 
Dr. Stussy noted that the Veteran had a herniated disc, bone 
spurs, and arthritis, as well as muscle weakness in the legs.  
In a letter later that month, Dr. Stussy indicated that he 
had treated the Veteran for quite some time and the Veteran 
had continually complained of such symptoms.  He further 
stated that physical examination on that date revealed 
diminished deep tendon reflexes, mildly diminished leg 
sensation, and diminished strength with both flexion and 
extension at the knee in the bilateral lower extremities, as 
well as an unsteady gait.  Dr. Stussy stated in an October 
2007 letter that the Veteran's lower back disability hindered 
his mobility and self-sufficiency, and he recommend that the 
Veteran live with his daughter due to safety concerns.

In August 2007, a VA mental health examiner noted that the 
Veteran had a severe lumbar spinal disorder that caused much 
pain.  He further noted that the Veteran had a pronounced 
stoop and a limp, and he reported being unable to rise from 
the floor without help.  The Veteran further reported that he 
had to sit on the ground sometimes because he was unable to 
stand or walk for long periods.  

The Veteran was provided with another VA examination in 
connection with his increased rating claim on March 14, 2008.  
The Veteran complained of continuous back pain radiating to 
both lower extremities, as well as chronic weakness of both 
lower extremities and a numb sensation from below the knees 
downward.  He described the pain as dull and sharp and rated 
the intensity as a 7 to 8 on a 10-point scale.  He reported 
that his current treatment consisted of taking Alleve at 
bedtime to help him sleep, which produced a fair response.  
The Veteran denied any incapacitating episodes, flare-ups, 
and precipitating or aggravating factors.  However, he stated 
that he had increased weakness in the legs with walking.  He 
reported walking with a cane for the past five years, and he 
complained of unsteadiness and having to look at the ground 
to see where to place his feet due to numbness.  The Veteran 
denied bladder problems but stated that he sometimes has 
diarrhea and constipation and has had erectile dysfunction 
for many years.  He stated that his back problems affect his 
recreational activities, driving, bending, standing, sitting, 
and walking, which aggravate his back pain.

Physical examination revealed fixed forward flexion of 12 to 
18 degrees when standing.  His gait had a wide stance, his 
movements were very stiff, and he walked with a greater 
forward-leaning position, looking at the floor.  Range of 
motion testing revealed forward flexion of the lumbar spine 
limited to 60 degrees, extension to 10 degrees, lateral 
flexion to 10 degrees to the right and left, and rotation to 
5 degrees to the right and left.  There was no objective 
evidence of painful motion, spasm, or weakness, although 
there was some tenderness in the lower lumbar spine.  There 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance upon repetitive movement.  
Neurological examination of the lower extremities revealed 
knee reflexes of 2+, negative straight-leg raising, and 
absent ankle reflexes, position sense of the toes, 10-gram 
monofilament sensation from the knees downward, and vibratory 
sensation to the ankles and toes bilaterally.  There was no 
muscle atrophy of either lower extremity, but the Veteran had 
poor muscle strength with dorsiflexion, plantar flexion, 
extension, and flexion in the lower extremities.  A CT scan 
revealed advanced multilevel degenerative spondylosis with 
significant facet arthopathy and central spinal canal 
stenosis, worse at L4-L5.  The Veteran was diagnosed with 
degenerative disc disease and stenosis of the lumbar spine, 
as well as peripheral neuropathy of the right and left lower 
extremities.  The VA examiner opined that the Veteran's back 
and leg pain, weakness, and numbness were equally due to his 
long-standing Type II diabetes mellitus and his lower back 
disability.

The Veteran has submitted numerous statements describing his 
back pain and its effects.  Such letters generally conform 
with his symptoms as reported to the VA examiners.  However, 
the Veteran further reported in October 2007 and in May 2008 
that he has difficulty rising from chairs and falls 
frequently due to back and leg pain and weakness.  He stated 
in April and May 2008 that he has to rest frequently during 
and after events such as shopping due to pain and weakness in 
the legs and back.  He also stated that he has frequent 
flare-ups such that he can barely walk some days and must 
rest in bed, but he does not seek treatment for flare-ups 
because he has learned that a physician would order bed rest.  
Additionally, the Veteran indicated that he stopped working 
in 2005 because he was unable to perform his duties as an 
insurance salesman due to severe back pain.  See May 2007 
notice of disagreement; May 2008 letter.	 

The Veteran has also submitted numerous letters from family 
and long-time friends.  In September 2006, the Veteran's 
daughter stated that he is unable to straighten his back, 
uses a cane to walk, cannot stand or drive for long without 
pain, and frequently slept on the floor to help with back 
pain.  His grandson stated in September 2007 that he has 
difficulty walking due to back pain.  In April and May 2008, 
the Veteran's grandchildren and long-time friends indicated 
that they had observed that the Veteran has severe pain and 
is unsteady when standing, walking, rising from a chair, and 
climbing stairs.  They indicated that he walks very slowly 
and in a forward-leaning position, needs support to walk, and 
is hindered in his efforts at house and yard maintenance.  
Additionally, a long-time friend indicated in April 2008 
that, over the years, the Veteran would sometimes be unable 
to work for days or weeks at a time due to severe back pain.  

The Board notes that the Veteran has submitted a medical 
treatise, dated in October 2004, concerning the common 
physical, neurological, and functional effects of a spinal 
injury as it progresses over time.  While medical treatises 
are instructive as a general matter, they do not account for 
other contributing factors in a particular case, such as the 
Veteran's long-term diabetes and prostate disease.  
Additionally, treatises do not measure the severity of a 
individual's disability at any point in time, which is 
measured by factors set forth in applicable statutes and 
regulations, including VA's rating schedule.  As such, the 
Veteran's lower back disability has been rated based on its 
manifestations as shown by all evidence of record. 

As the evidence of record demonstrates that the Veteran 
manifested symptoms of his lower back disability that warrant 
different ratings during distinct time periods in the course 
of this appeal, staged ratings were assigned.  See Hart, 21 
Vet. App. at 509-10.  Specifically, the RO awarded a 10 
percent rating for the period prior to March 14, 2008, and a 
20 percent rating for the period thereafter.  

Based on the lay and medical evidence of record, the Board 
concludes that the Veteran is not entitled to a rating in 
excess of 10 percent for his lower back disability for the 
period prior to March 8, 2007.  In this regard, private 
treatment records, as well as statements from the Veteran and 
his family and friends, reflect that such disability was 
manifested by pain in the lower back, pain and neurological 
abnormalities in the lower extremities, and abnormal gait.  
However, as there is no objective indication as to the 
limitation of motion or the existence of muscle spasm, 
guarding, or abnormal spinal contour for this period, a 
rating in excess of 10 percent is not warranted for this 
period.  See General Rating Formula.  The Board notes that 
the Veteran has already been assigned separate ratings for 
peripheral neuropathy of both lower extremities, associated 
with his lower back disability.  See id. at Note (1).  A 
rating in excess of 10 percent is not warranted under DC 
5003, for degenerative arthritis, because there is no 
evidence of incapacitating exacerbations during the course of 
the appeal.  See DC 5003.  For the same reason, a rating is 
not warranted under the IVDS Formula.

Resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that he is entitled to a rating of 20 
percent, and no higher, for his lower back disability for the 
period beginning March 8, 2007.  Specifically, the VA 
examination on that date reflects forward flexion of the 
lumbar spine limited to 80 degrees and a combined range of 
motion of 155 degrees.  There was objective evidence of pain 
throughout range of motion testing, but no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  Additionally, physical examination and X-ray 
findings revealed flattening of the lumbosacral spine, 
abnormal gait, postural abnormality, and abnormal spinal 
contour including mild rotary scoliosis of the lumbar spine.  
See General Rating Formula.  Although scoliosis is frequently 
a congenital condition, the Board resolves all reasonable 
doubt in the Veteran's favor and finds that the record 
reflects that such condition is due to his lower back 
disability.

The Board notes that the March 2008 VA examination reflects 
that the Veteran's lower back disability had increased in 
severity since March 2007.  Specifically, he had forward 
flexion of the lumbar spine limited to 60 degrees, and a 
combined range of motion of 100 degrees.  There was no 
objective evidence of painful motion or additional limitation 
due to pain, fatigue, weakness, or lack of endurance upon 
repetitive movement.  Physical examination revealed fixed 
forward flexion of 12 to 18 degrees when standing, with a 
greater forward lean upon walking, and tenderness in the 
lower lumbar spine.  Additionally, X-ray findings revealed 
advanced multilevel spondylosis and spinal stenosis, worse in 
the lumbar area.  However, as the evidence of record fails to 
show that the Veteran's lower back disability was manifested 
by forward flexion limited to 30 degrees or less, or 
favorable or unfavorable ankylosis of the thoracolumbar or 
entire spine, the Veteran is not entitled to a rating in 
excess of 20 percent.  See id.  The Board notes that the 
March 2008 VA examination report reflects fixed forward 
flexion when standing and advanced multilevel spondylosis.  
However, such conditions do not constitute ankylosis for VA 
rating purposes, as they did not result in complications such 
as difficulty walking due to a limited line of vision.  See 
id. at Note (5).  Although the Veteran has walking 
difficulties, the evidence reflects that such are due to pain 
and weakness, including peripheral neuropathy of the lower 
extremities, not ankylosis.  

The Veteran is already receiving the highest available rating 
for degenerative arthritis for the period beginning March 8, 
2007.  See DC 5003.  Additionally, as there is no indication 
that the Veteran had any incapacitating episodes during this 
period, a rating is not warranted under the IVDS Formula.

In making these determinations, the Board has considered 
whether a separate rating is warranted for any neurological 
abnormalities associated with the Veteran's lower back 
disability for any period during the course of the appeal.  
See General Rating Formula at Note (1).  As noted above, the 
Veteran has already been granted separate ratings of 40 
percent each for peripheral neuropathy of the right and left 
lower extremities, associated with his lower back disability.  
Such rating was under DC 8520, for moderately severe 
incomplete paralysis of the sciatic nerve.  The Veteran has 
not contended that such evaluation is inappropriate.  
Moreover, the Board notes that the evidence of record does 
not warrant a higher rating under such code. 

The Board further notes that the Veteran has complained of 
urinary difficulties, frequent urinary tract infections 
(UTIs), diarrhea, constipation, incontinence, and erectile 
dysfunction.  See, e.g., VA examinations dated in March 2007 
and March 2008; letters from Veteran dated in July 2007 and 
May 2008.  The Veteran relies on a medical treatise for the 
proposition that such conditions are due to his lower back 
disability.  While VA regulations acknowledge that such 
conditions may constitute neurological manifestations of a 
back disability, see General Rating Formula at Note (1), 
there is no indication that a lower back disability is the 
cause of such conditions in the Veteran's case.  Rather, 
treatment records from the Veteran's urologist, Dr. Rountree, 
dated from June 1992 through March 2005, suggest that such 
conditions are associated with his long-standing Type II 
diabetes and prostate disease.  Moreover, the Board notes 
that the Veteran specifically denied any urinary problems, 
including obstructive or irritative symptoms, during annual 
urologist appointments from November 1999 through March 2005.  
Although the Veteran reported to Dr. Stussy that he had 
frequent UTIs in February 2005, the Board finds that the 
Veteran's statements to Dr. Rountree are more probative 
because they were for treatment purposes.  As such, the Board 
concludes that a separate rating for the Veteran's claimed 
bowel and bladder impairments is not warranted because there 
is no indication that such conditions are due to his lower 
back disability.

The Board has also considered whether a higher rating is 
warranted for any period during this appeal due to greater 
limitation of motion as a result of painful movement, 
including use during flare-ups.  See DeLuca, 8 Vet. App. 202.  
The March 2007 and March 2008 VA examiners recorded that the 
Veteran denied any flare-ups and there was no objective 
evidence of additional limitation due to painful movement, 
weakness, fatigue, or lack of endurance after repetitive 
movement.  However, the Veteran claims that his back and legs 
become weak and fatigued after use such that he must rest 
frequently when walking or standing, and he frequently has 
flare-ups that are alleviated only by bed rest.  His family 
and friends have also indicated that he cannot walk for long 
distances and must frequently rest during and after doing so.  
The Board notes that the Veteran's complaints of flare-ups 
and weakness after use are tied to his leg problems.  As 
noted above, he has already been granted separate ratings of 
40 percent each for both lower extremities, as secondary to 
his lower back disability.  Considering the evidence as a 
whole, the Board finds that the Veteran's painful motion and 
weakness with repetitive use are contemplated by the 
currently assigned ratings for his lower back disability and 
associated peripheral neuropathy of the right and left lower 
extremities.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the ratings assigned herein for the 
Veteran's lower back disability under any alternate code.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Finally, the Board has considered whether this case should be 
referred to appropriate officials for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
Here, there is no evidence of hospitalization due to the 
Veteran's back condition.  The evidence of record reflects 
that the Veteran worked in insurance sales until 2004 or 
2005, and he has stated that he was terminated due to lack of 
production after being unable to perform his duties for 
several years due to severe back pain.  Additionally, a long-
time friend indicated that, over the years, the Veteran would 
sometimes be unable to work for days or weeks at a time due 
to severe back pain.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  In this case, the evidence of record does not 
reflect that manifestations of the Veteran's lower back 
disability resulted in a marked functional impairment to a 
degree other than that addressed by VA's rating schedule.  As 
such, the Board finds that the Veteran's disability does not 
present such an exceptional or unusual disability picture as 
to require consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 118 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  

The Board has considered the applicability of the benefit of 
the doubt doctrine to the Veteran's claim for an increased 
rating for his lower back disability.  His claim has been 
granted to the extent described above, based in part on the 
application of such doctrine.  However, as the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the period prior to March 8, 2007, and a rating in excess 
of 20 percent for the period thereafter, the benefit of the 
doubt doctrine does not apply.  As such, his claim as to 
these periods must be denied.  38 C.F.R. § 4.3.  


ORDER

An effective date earlier than September 29, 2006, for 
service connection for tinnitus is denied.

An effective date of February 28, 2005, for service 
connection for peripheral neuropathy, right lower extremity, 
is granted.

An effective date of February 28, 2005, for service 
connection for peripheral neuropathy, left lower extremity, 
is granted.

An evaluation in excess of 10 percent for a lower back 
disability for the period prior to March 8, 2007, is denied.

An evaluation of 20 percent, and no higher, for a lower back 
disability for the period beginning March 8, 2007, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 


REMAND

The Board finds that the Veteran's claim for entitlement to a 
compensable evaluation for hearing loss must be remanded for 
further development.  

Specifically, the Veteran has alleged that his hearing 
impairment has increased in severity since the last VA 
audiological examination was provided in October 2006.  See 
letters dated in May and October 2007.  VA's duty to assist 
includes providing a thorough and contemporaneous medical 
examination, which takes into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  As the Veteran claims that his condition is 
worse than when originally rated and the available evidence 
is too old for an adequate evaluation of his current 
condition, VA must provide a new examination.  See id.  
Therefore, the case must be remanded to afford the Veteran a 
contemporaneous medical examination concerning his hearing 
loss disability.

Additionally, the record indicates that the Veteran's private 
physician, Dr. Whitt, conducted an audiological evaluation in 
September 2006, and such results are not in the claims file.  
See May 2007 letter from Veteran; September 2006 letter from 
Dr. Whitt.  All pertinent records from Dr. Whitt, including 
but not limited to the results of the September 2006 
audiological examination, should be obtained upon remand.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any treatment records he 
wishes VA to obtain concerning his 
hearing loss, specifically to include 
all relevant treatment records from Dr. 
Whitt.  After the necessary 
authorizations have been received, such 
records should be obtained and 
associated with the claims file.  If 
any records cannot be obtained after 
all reasonable efforts have been 
expended, the Veteran should be 
notified and given the opportunity to 
provide such records.

2.  After obtaining all relevant 
outstanding medical records, the 
Veteran should be scheduled for a VA 
examination to determine the current 
severity of his hearing loss 
disability.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination, including but not limited 
to the October 2006 VA examination 
report and the September 2006 audiogram 
conducted by Dr. Whitt, if such record 
is obtained, and make a note of such 
review in the examination report.  All 
necessary studies and tests should be 
conducted.  The examiner must provide a 
rationale for any opinions offered and 
is specifically requested to comment on 
all medical opinions of record.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran need take no further action unless otherwise 
informed, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


